972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert KURTZ, Appellant,v.RIPLEY COUNTY STATE BANK, L. Dwayne Hackworth, Michael R.Johnson, Appellees.
No. 92-1465.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 13, 1992.Filed:  July 16, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Robert Kurtz appeals from the district court's1 grant of summary judgment for defendants in an action involving the foreclosure and sale of Kurtz's property.


2
The district court correctly granted defendants' motion for summary judgment.  See Fed.  R. Civ. P. 56(c).  Once a movant for summary judgment has properly supported its motion, the nonmovant "may not rest upon the mere allegations or denials of [its] pleading, but ... must set forth specific facts showing that there is a genuine issue for trial."  Fed. R. Civ. P. 56(e).  Kurtz established no genuine issues of material fact.  His attempt to shift the burden to the defendants to identify the "applicable federal law" and demonstrate their compliance with it in order to create an issue of fact is unconvincing.  Further, he does not refer to any portion of the note, deed of trust, or any law which required the Bank to send him notice of default separate from notice of foreclosure.  We conclude that defendants were entitled to judgment as a matter of law for the reasons stated by the district court.  See 8th Cir.  R. 47B. We deny Kurtz's motion for appointment of counsel.


3
The judgment is affirmed.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri